                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-394 JCM (PAL)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     QUARSIE KAREEM JACOBS,
               11                                        Defendant(s).
               12
               13              Presently before the court is the matter of USA v. Jacobs, case no. 2:18-cr-00394-JCM-
               14     PAL-1.
               15              On April 25, 2019, the court granted defendant’s motion to suppress evidence of the
               16     firearm recovered from defendant by a Las Vegas Metropolitan Police Department officer on the
               17     date of his arrest, as the court found that that evidence had been obtained pursuant to an illegal
               18     search and seizure. (ECF No. 44). Because the order granting defendant’s motion to suppress
               19     purportedly “disposes of the single charge against him,” defendant has filed an emergency
               20     motion for immediate release from incarceration pending dismissal of this case. (ECF No. 45).
               21              The United States of America (“the government”) filed a response to the motion on April
               22     30, 2019, indicating that it does not oppose defendant’s request for immediate release while the
               23     solicitor general determines whether appellate review of the court’s order is warranted. (ECF
               24     No. 47 at 2). See 28 C.F.R. § 0.20(b).
               25              Therefore, because the government does not oppose defendant’s motion, and good cause
               26     appearing, defendant’s motion for immediate release is granted.
               27     ...
               28

James C. Mahan
U.S. District Judge
                1           Accordingly,
                2           IT IS ORDERED THAT defendant’s emergency motion for immediate release (ECF No.
                3     45) be, and the same hereby is, GRANTED.
                4           IT IS SO ORDERED.
                5           DATED April 30, 2019.
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
